       Case 3:20-cv-04636-WHA
            4:20-cv-04869-KAW Document 59
                                       34 Filed 08/31/20 Page 1 of 8



 1   XAVIER BECERRA                                    ROBERT W. FERGUSON
     Attorney General of California                    Attorney General of Washington
 2   SARAH E. MORRISON                                 KELLY T. WOOD (admitted pro hac vice)
     ERIC KATZ                                         CINDY CHANG (admitted pro hac vice)
 3   Supervising Deputy Attorneys General              Assistant Attorney Generals
     CATHERINE M. WIEMAN, SBN 222384                   Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                       Environmental Protection Division
     ADAM L. LEVITAN, SBN 280226                        800 5th Ave Ste. 2000 TB-14
 5   BRYANT B. CANNON, SBN 284496                       Seattle, Washington 98104
     LANI M. MAHER, SBN 318637                          Telephone: (206) 326-5493
 6   Deputy Attorneys General                           E-mail: Kelly.Wood@atg.wa.gov
      300 South Spring Street, Suite 1702              Attorneys for Plaintiff State of Washington
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6329
 8    Fax: (916) 731-2128
      E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
10   and the State Water Resources Control Board

11   [Additional Plaintiffs and Counsel Listed on
     Signature Pages]
12
     VANESSA R. WALDREF (D.C. Bar No. 989692)
13   Vanessa.R.Waldref@usdoj.gov
     LESLIE M. HILL (D.C. Bar No. 476008)
14
     Leslie.Hill@usdoj.gov
15   Environmental Defense Section
     Environment & Natural Resources Division
16   United States Department of Justice
     4 Constitution Square
17   150 M Street, NE
     Washington, D. C. 20002
18
     Telephone (202) 514-2741 (Waldref)
19   Telephone (202) 514-0375 (Hill)
     Facsimile (202) 514-8865
20   Attorneys for Defendants

21                            IN THE UNITED STATES DISTRICT COURT

22                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

23
     STATE OF CALIFORNIA, BY AND THROUGH
24   ATTORNEY GENERAL XAVIER BECERRA AND               Case No. 4:20-cv-04869-KAW
     THE STATE WATER RESOURCES CONTROL
25   BOARD, STATE OF WASHINGTON, STATE OF              JOINT STATEMENT RE: MOTION
     NEW YORK, STATE OF COLORADO, STATE OF             TO RELATE CASES (Dkt. No. 22, Case
26   CONNECTICUT, STATE OF ILLINOIS, STATE OF          No. 20-cv-04636-WHA)
     MAINE, STATE OF MARYLAND,
27   COMMONWEALTH OF MASSACHUSETTS, STATE
     OF MICHIGAN, STATE OF MINNESOTA, STATE
28   OF NEVADA, STATE OF NEW JERSEY, STATE OF
                                              1
                        JOINT STATEMENT RE: MOTION TO RELATE CASES (Case No. 4:20-cv-04869-KAW)
       Case 3:20-cv-04636-WHA
            4:20-cv-04869-KAW Document 59
                                       34 Filed 08/31/20 Page 2 of 8



 1   NEW MEXICO, STATE OF NORTH CAROLINA,
     STATE OF OREGON, STATE OF RHODE ISLAND,
 2   STATE OF VERMONT, COMMONWEALTH OF
     VIRGINIA, STATE OF WISCONSIN, AND THE
 3   DISTRICT OF COLUMBIA,
                                       Plaintiffs,
 4                v.
 5   ANDREW R. WHEELER, IN HIS OFFICIAL
     CAPACITY AS ADMINISTRATOR OF THE UNITED
 6   STATES ENVIRONMENTAL PROTECTION
     AGENCY, AND THE UNITED STATES
 7   ENVIRONMENTAL PROTECTION AGENCY,
 8                                         Defendants.
 9

10          On August 7, 2020, Plaintiffs in American Rivers et al. v. Andrew R. Wheeler et al., Case

11   No. 3:20-cv-04636-WHA (American Rivers) filed Administrative Motion to Consider Whether

12   Cases Should Be Related (Dkt. No. 22, Case No. 3:20-cv-04636-WHA), seeking an order relating

13   the two cases and assigning both cases to the Honorable William Alsup. On August 18, 2020,

14   this Court issued an order directing the parties to file by September 1, 2020 “statements, either

15   jointly or individually, addressing whether this case should be related and reassigned to Judge

16   Alsup pursuant to Civil Local Rule 3-12.” Order Re Motion to Relate, Dkt. 42.

17          Plaintiffs, the States of California, Washington, New York, Colorado, Connecticut,

18   Illinois, Maine, Maryland, Michigan, Minnesota, Nevada, New Jersey, New Mexico, North

19   Carolina, Oregon, Rhode Island, Vermont, Wisconsin, the Commonwealths of Massachusetts and

20   Virginia, the District of Columbia, and the California State Water Resources Control Board, by

21   and through their respective Attorneys General (collectively, Plaintiff States) and Defendants

22   Andrew R. Wheeler and the United States Environmental Protection Agency (collectively,

23   “EPA”) file this joint statement in response to the Court’s Order Re: Motion to Relate, Dkt. No.

24   42. Plaintiff States and EPA do not oppose relating this case and the American Rivers case

25   because the two cases meet the requirements for Civil Local Rule 3-12.

26          Civil Local Rule 3-12(a) provides that an action is related to another when: (1) The

27   actions concern substantially the same parties, property, transaction or event; and (2) It appears

28   likely that there will be an unduly burdensome duplication of labor and expense or conflicting
                                                      2
                        JOINT STATEMENT RE: MOTION TO RELATE CASES (Case No. 4:20-cv-04869-KAW)
        Case 3:20-cv-04636-WHA
             4:20-cv-04869-KAW Document 59
                                        34 Filed 08/31/20 Page 3 of 8



 1    results if the cases are conducted before different Judges. Here, both this case and American

 2    Rivers challenge a final rule promulgated by EPA, Clean Water Act Section 401 Certification

 3    Rule, 85 Fed. Reg. 42,210 (July 13, 2020) and, therefore, concern the same “transaction or event.”

 4    Further, because the two cases concern the same rule, if they were conducted before different

 5    Judges, it is likely that there will be an unduly burdensome duplication of labor and expense, both

 6    on the part of the court and the EPA, and there is the possibility of conflicting results on the same

 7    or similar legal and factual issues.

 8           For these reasons, EPA and Plaintiff States do not oppose relating this case and Case No.

 9    3:20-cv-04636-WHA and assigning both cases to Judge Alsup.

10   Dated: August 31, 2020                              Respectfully Submitted,

11   XAVIER BECERRA                                         ROBERT W. FERGUSON
     Attorney General of California                         Attorney General of Washington
12   SARAH E. MORRISON
     ERIC KATZ                                              /s/ Kelly T. Wood
13   Supervising Deputy Attorneys General                   KELLY T. WOOD
     CATHERINE M. WIEMAN                                    CINDY CHANG
14   ADAM L. LEVITAN                                        Assistant Attorneys General
     BRYANT B. CANNON                                       Washington Office of the Attorney General
15   LANI M. MAHER                                          Environmental Protection Division
     Deputy Attorneys General                               800 5th Avenue, Suite 2000, TB-14
16                                                          Seattle, WA 98104-3188
     /S/ TATIANA K. GAUR_____________                       Telephone: (206) 326-5493
17   Tatiana K. Gaur, Deputy Attorney General               E-mail: Kelly.Wood@atg.wa.gov
     Attorneys for Plaintiff State of California, by        Attorneys for Plaintiff State of Washington
18   and through Attorney General Xavier Becerra
     and the State Water Resources Control Board
19
       /s/ Leslie M. Hill                                   LETITIA JAMES
20                                                          Attorney General of the State of New York
21   LESLIE M. HILL (D.C. Bar No. 476008)
                                                            /s/ Brian Lusignan
     VANESSA R. WALDREF (D.C. Bar No. 989692)               BRIAN LUSIGNAN, Pro Hac Vice
22   U.S. Department of Justice                             Assistant Attorney General
     Environment & Natural Resources Division               Office of the Attorney General
23   Environmental Defense Section                          Environmental Protection Bureau
     4 Constitution Square, 150 M Street, NE                28 Liberty Street
24                                                          New York, NY 10005
     Washington, D.C. 20002
     Leslie.Hill@usdoj.gov                                  (716) 853-8465
25                                                          Fax: (716) 853-8579
     Vanessa.R.Waldref@usdoj.gov                            E-mail: brian.lusignan@ag.ny.gov
26   Telephone (202) 514-2741 (Waldref)                     Attorneys for Plaintiff State of New York
     Telephone (202) 514-0375 (Hill)
27   Facsimile (202) 514-8865
     Attorneys for Defendants
28
                                                        3
                            JOINT STATEMENT RE: MOTION TO RELATE CASES (Case No. 4:20-cv-04869-KAW)
       Case 3:20-cv-04636-WHA
            4:20-cv-04869-KAW Document 59
                                       34 Filed 08/31/20 Page 4 of 8



 1   For the STATE OF COLORADO                         For the STATE OF CONNECTICUT

 2   PHILIP J. WEISER                                  WILLIAM TONG
     Attorney General of Colorado                      Attorney General of Connecticut
 3

 4   /s/ Carrie Noteboom                               /s/ Jill Lacedonia
     CARRIE NOTEBOOM, Pro Hac Vice                     JILL LACEDONIA, Pro Hac Vice
 5   ANNETTE QUILL, Pro Hac Vice                       Assistant Attorney General
     Ralph L. Carr Colorado Judicial Center            Connecticut Office of the Attorney General
 6   1300 Broadway, 10th Floor                         165 Capitol Ave.
     Denver, CO 80203                                  Hartford, CT 06106
 7   Telephone: (720) 508-6000                         Telephone: (860) 808 5250
     E-mail: Carrie.noteboom@coag.gov                  E-mail: Jill.lacedonia@ct.gov
 8   E-mail: Annette.quill@coag.gov

 9
     For the STATE OF ILLINOIS                         For the STATE OF MAINE
10
     KWAME RAOUL                                       AARON M. FREY
11   Attorney General of Illinois                      Attorney General of Maine

12

13   /s/ Jason E. James                                /s/ Jillian R. O’Brien
     MATTHEW J. DUNN *                                 JILLIAN R. O’BRIEN, CA SBN 251311
14   Chief, Environmental Enforcement/Asbestos         Assistant Attorney General
     Litigation Division                               6 State House Station
15   JASON E. JAMES, Pro Hac Vice                      Augusta, ME 04333
     Assistant Attorney General                        Telephone: (207) 626-8800
16   69 W. Washington Street, 18th Floor               E-mail: Jill.obrien@maine.gov
     Chicago, IL 60602
17   Telephone: (312) 814-0660
     E-mail: jjames@atg.state.il.us
18                                                    For the COMMONWEALTH OF
                                                      MASSACHUSETTS
19   For the STATE OF MARYLAND
                                                      MAURA HEALEY
20   BRIAN E. FROSH                                   Attorney General of Massachusetts
     Attorney General of Maryland
21

22   /s/ John B. Howard, Jr.                           /s/ Matthew Ireland
     JOHN B. HOWARD, JR. *                             MATTHEW IRELAND *
23   Special Assistant Attorney General                TURNER SMITH
     Office of the Attorney General                    Assistant Attorneys General
24   300 Saint Paul Place, 20th Floor                  Office of the Attorney General
     Baltimore, MD 21202                               Environmental Protection Division
25   Telephone: (401) 576-6970                         One Ashburton Place, 18th Floor
     E-mail: jbhoward@oag.state.md.us                  Boston, MA 02108
26                                                     (617) 727-2200
                                                       E-mail: Matthew.ireland@mass.gov
27                                                     E-mail: Turner.smith@mass.gov

28
                                                  4
                        JOINT STATEMENT RE: MOTION TO RELATE CASES (Case No. 4:20-cv-04869-KAW)
       Case 3:20-cv-04636-WHA
            4:20-cv-04869-KAW Document 59
                                       34 Filed 08/31/20 Page 5 of 8



 1   For the STATE OF MICHIGAN                       For the STATE OF MINNESOTA

 2   DANA NESSEL                                     KEITH ELLISON
     Attorney General of Michigan                    Attorney General of Minnesota
 3

 4
     /s/ Gillian E. Wener                            /s/ Peter N. Surdo
 5   GILLIAN E. WENER*                               PETER N. SURDO, Pro Hac Vice
     Assistant Attorney General                      Special Assistant Attorney General
 6   Michigan Department of Attorney General         Minnesota Attorney General
     Environment, Natural Resources and              445 Minnesota St.
 7   Agriculture Division                            Town Square Tower Suite 1400
     P.O. Box 30755                                  St. Paul, MN 55101
 8   Lansing, MI 48909                               Telephone: (651) 757-1061
     Telephone: (517) 335-7664                       E-mail: Peter.surdo@ag.state.mn.us
 9   E-mail: wenerg@michigan.gov

10
     For the STATE OF NEVADA                         For the STATE OF NEW JERSEY
11
     AARON D. FORD                                   GURBIR S. GREWAL
12   Attorney General of Nevada                      Attorney General of New Jersey

13
     /s/ Heidi Parry Stern                           /s/ Lisa Morelli
14   HEIDI PARRY STERN, Pro Hac Vice                 LISA MORELLI, Cal. SBN 137092
     Solicitor General                               Deputy Attorney General
15   Office of the Nevada Attorney General           Environmental Permitting and Counseling
     555 E. Washington Ave., Ste. 3900               R.J. Hughes Justice Complex
16   Las Vegas, NV 89101                             P.O. Box 093
     E-mail: hstern@ag.nv.gov                        Trenton, NJ 08625
17                                                   Telephone: (609) 376-2804
                                                     E-mail: Lisa.Morrelli@law.njoag.gov
18
     For the STATE OF NEW MEXICO                     For the STATE OF NORTH CAROLINA
19
     HECTOR BALDERAS                                 JOSHUA H. STEIN
20   Attorney General of New Mexico                  Attorney General of North Carolina

21
     /s/ William G. Grantham                         /s/ Taylor H. Crabtree_______________
22   WILLIAM G. GRANTHAM*                            DANIEL S. HIRSCHMAN
     Assistant Attorney General                      Senior Deputy Attorney General
23   Consumer & Environmental Protection Division    TAYLOR H. CRABTREE, Pro Hac Vice
     P.O. Drawer 1508                                Assistant Attorney General
24   Santa Fe, NM 87504-1508                         ASHER P. SPILLER*
     Telephone: (505) 717-3520                       Assistant Attorney General
25   E-mail: wgrantham@nmag.gov                      North Carolina Department of Justice
                                                     P.O. Box 629
26                                                   Raleigh, NC 27602
                                                     Telephone: (919) 716-6400
27                                                   E-mail: tcrabtree@ncdoj.gov
                                                     E-mail: aspiller@ncdoj.gov
28
                                                 5
                       JOINT STATEMENT RE: MOTION TO RELATE CASES (Case No. 4:20-cv-04869-KAW)
       Case 3:20-cv-04636-WHA
            4:20-cv-04869-KAW Document 59
                                       34 Filed 08/31/20 Page 6 of 8



 1   For the STATE OF OREGON                         For the STATE OF RHODE ISLAND

 2   ELLEN F. ROSENBLUM                              PETER F. NERONHA
     Attorney General of Oregon                      Attorney General of Rhode Island
 3

 4   /s/ Paul Garrahan                               /s/ Alison B. Hoffman
     PAUL GARRAHAN, Pro Hac Vice                     ALISON B. HOFFMAN, Pro Hac Vice
 5   Attorney-in-Charge                              Special Assistant Attorney General
     Natural Resources Section                       Office of the Attorney General
 6   Oregon Department of Justice                    150 South Main Street
     1162 Court St. NE                               Providence, RI 02903
 7   Salem, OR 97301                                 E-mail: ahoffman@riag.ri.gov
     Telephone: (503) 947-4593
 8   E-mail: Paul.garrahan@doj.state.or.us

 9
     For the STATE OF VERMONT                        For the COMMONWEALTH OF VIRGINIA
10
     THOMAS J. DONOVAN, JR.                          MARK R. HERRING
11   Attorney General of Vermont                     Attorney General of Virginia

12
     /s/ Laura B. Murphy                             /s/ David C. Grandis_____________
13   LAURA B. MURPHY, Pro Hac Vice                   DONALD D. ANDERSON
     Assistant Attorney General                      Deputy Attorney General
14   Vermont Attorney General’s Office               PAUL KUGELMAN, JR.
     Environmental Protection Division               Senior Assistant Attorney General
15   109 State Street                                Chief, Environmental Section
     Montpelier, VT 05609                            DAVID C. GRANDIS, Pro Hac Vice
16   Telephone: (802) 828-3186                       Senior Assistant Attorney General
     E-mail: laura.murphy@vermont.gov                Office of the Attorney General
17                                                   202 North Ninth Street
                                                     Richmond, VA 23219
18   FOR THE STATE OF WISCONSIN                      Telephone: (804) 225-2741
                                                     E-mail: dgrandis@ oag.state.va.us
19   JOSHUA L. KAUL
     Attorney General of Wisconsin                   FOR THE DISTRICT OF COLUMBIA
20
                                                     KARL A. RACINE
21   /s/ Gabe Johnson-Karp__________                 Attorney General for the District of
     GABE JOHNSON-KARP, Pro Hac Vice                 Columbia
22   Assistant Attorney General
     Wisconsin Department of Justice                 /s/ Brian Caldwell__________
23   Post Office Box 7857                            BRIAN CALDWELL, Pro Hac Vice
     Madison, WI 53702-7857                          Assistant Attorney General
24   Telephone: (608) 267-8904                       Social Justice section
     Fax: (608) 267-2223                             Office of the Attorney General for the
25   Email: johnsonkarpg@doj.state.wi.us             District of Columbia
                                                     441 Fourth Street, N.W. Ste. #600-S
26   * Application for admission pro hac vice        Washington, D.C. 20001
     pending or forthcoming                          Telephone: (202) 727-6211
27                                                   E-mail: Brian.caldwell@dc.gov
28
                                                 6
                       JOINT STATEMENT RE: MOTION TO RELATE CASES (Case No. 4:20-cv-04869-KAW)
       Case 3:20-cv-04636-WHA
            4:20-cv-04869-KAW Document 59
                                       34 Filed 08/31/20 Page 7 of 8



 1                                     SIGNATURE ATTESTATION

 2           Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4
             Dated: August 31, 2020                                /s/ Tatiana K. Gaur
 5                                                          Tatiana K. Gaur
 6

 7

 8
     LA2020302450
 9   63551604.docx

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        7
                         JOINT STATEMENT RE: MOTION TO RELATE CASES (Case No. 4:20-cv-04869-KAW)
           Case 3:20-cv-04636-WHA
                4:20-cv-04869-KAW Document 59
                                           34 Filed 08/31/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE

Case Name:        State of California, et al. v. Andrew Wheeler, et al.

Case No.:         4:20-cv-04869-KAW




I hereby certify that on August 31, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

                   JOINT STATEMENT RE: MOTION TO RELATE CASES
                          (Dkt. No. 22, Case No. 20-cv-04636-WHA)

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on
August 31, 2020, at Los Angeles, California.



                Beatriz Davalos                                 /s/ Beatriz Davalos
                  Declarant                                          Signature




LA2020302450
63520319.docx
